                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO

Weaver Leather, LLC                          )    Case No.
                                             )
                Plaintiff,                   )    Judge
                                             )
         vs.                                 )
                                             )
Climbing Innovations, LLC                    )
                                             )
    and                                      )
                                             )
Richard Mumford                              )
                                             )
                Defendants.                  )

                        MOTION FOR PRELIMINARY INJUNCTION

         Plaintiff Weaver Leather, LLC moves under Federal Rule of Civil Procedure 65 and

35 U.S.C. § 283 for a preliminary injunction enjoining defendants Climbing Innovations,

LLC and Richard Mumford, its officers, directors, employees, and anyone acting in

concert with any of the foregoing, from, during the pendency of this action:

         (1) making, using, selling, offering for sale, or importing any products that
         are covered by one or more claims of U.S. Patent No. , , , duly owned
         by Weaver Leather, including, but not limited to, the SAKA-mini-MAX and
         the SAKA mini conversion kit, and

         (2) making any disparaging statements or representations in contradiction
         to the previously executed Settlement Agreement and Release between the
         parties.

The reasons for granting this motion are more fully explained in the attached

memorandum, which is incorporated here by reference.




{8312190: }
Dated: August   ,     s/ David B. Cupar
                    David B. Cupar
                    Matthew J. Cavanagh
                    MCDONALD HOPKINS LLC
                         Superior Avenue, East, Ste.
                    Cleveland, Ohio
                    t    .   .      │f    .   .
                    dcupar@mcdonaldhopkins.com
                    mcavanagh@mcdonaldhopkins.com

                    Counsel for Weaver Leather, LLC




{8312190: }
